From an examination of the records of this court we find that no appeal has been taken in said cause, and that the time for appeal has expired. The proposition then presented is, Has there been an observance of all the formalities of law essential to the taking of human life; that is, has the trial, conviction, and sentence of death been in accordance with the law of the *Page 201 
land? Opinion of the Judges, 3 Okla. Cr. 315, 105 P. 684; Id., 6 Okla. Cr. 18, 115 P. 1028.
Upon a careful examination of the record, we find that a preliminary complaint was filed before a justice of the peace of Choctaw county, charging defendant with murder in the killing of one Luther Williams; that defendant was arraigned on said charge and waived a preliminary examination; that an information based on such proceeding was filed in the district court of Choctaw county sufficiently and correctly charging the crime of murder; that defendant was arraigned on said information in the district court and counsel appointed for him; and that he had the benefit of counsel. The defendant, on May 9, 1932, entered a plea of guilty to the charge, and the court set May 12, 1932, as the time for passing sentence, on which date the court sentenced the defendant and entered judgment assessing the death penalty.
This court has held that a conviction of crime may be had in three ways, either by the verdict of the jury, by findings of fact by the judge where a jury is waived (section 20, art. 7, Const.), or by a plea of guilty (Opinion of Judges,6 Okla. Cr. 18, 115 P. 1028), and that, where a defendant who is informed against for murder and pleads guilty, the court is authorized to pronounce judgment and sentence according to law, and as fixed by section 2216, Statute 1931.
The record discloses that Ivory Covington is guilty of murder in the killing of Luther Williams, that the killing of the said Luther Williams warrants the extreme penalty of the law, and that the formalities of law essential to the taking of human life have been observed.
EDWARDS and CHAPPELL, JJ., concur. *Page 202